Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (U.S. Publication No. 2010/0228244).
Hancock, in figure 1B, discloses: 
Claim 1: A bio-matched antenna (BMA) adapted to be attached to a body of a living subject, the BMA comprising: at least a first antenna element (50) configured to receive an oscillating electric current and to radiate an oscillating electromagnetic field over a predetermined range of frequencies, the oscillating electromagnetic field having a predetermined beam shape and directionality (all antennas inherently have a beam shape and directionality), said at least a first antenna element comprising at least a first non-electrically-conductive material having a first relative permittivity; at least a second material (60) disposed on or in the first antenna element at one or more predetermined locations on or in the first antenna element, the second material having a second relative permittivity, wherein disposing the second material on or in the first antenna element at one or more predetermined locations provides the first antenna element with an effective permittivity that is closely matched, over the predetermined range of frequencies, to a frequency-dependent permittivity of biological tissue of a body of a living subject (para. [0055]); and an electrically-conductive material (20/30) at least partially covering at least a first side of the first antenna element.
Claim 12: wherein the predetermined range of frequencies includes frequencies ranging from 400 Megahertz (MHz) to 12 Gigahertz (GHz) (para. [0006]).

Allowable Subject Matter
Claims 2-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 15-20: Prior art fails to teach, nor render obvious, “a quasi-conical antenna element configured to receive an oscillating electric current and to radiate an oscillating electromagnetic field over a predetermined range of frequencies, the oscillating  electromagnetic field having a predetermined beam shape and directionality, the quasi-conical antenna element being made of a non-electrically-conductive dielectric material having a first relative permittivity that ranges from about 1.0 to 10.0, the non-electrically conductive dielectric material being formed into a pyramidal-shaped structure, at least a first side of the pyramidal-shaped structure having a plurality of holes formed therein; a material disposed inside of the holes that has a second relative permittivity that ranges from about 40 to 90, wherein disposing the material inside of the holes provides the quasi-conical antenna element with an effective permittivity that is closely matched, over the predetermined range of frequencies, to a frequency-dependent permittivity of biological tissue of a body of a living subject; and an electrically-conductive material at least partially covering at least a first side of the pyramidal-shaped structure," in combination with all of the other features recited in independent claim 15.   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845